The opinion of the Court was delivered by
Rogers, J.
We cannot distinguish this case from Yundt v. Roberts, (5 Serg. & Rawle 141). When the condition of a bond consists of several different parts, and some of them are lawful and' others not, it is good for such as are lawful, and void as to the rest. But if a contract is entire, and founded on two considerations, one of which is unlawful, that vitiates the whole. Cro. Eliz. 199; Crawford v. Morrell, (9 Johns. Rep. 196). Here, the purchase of the different articles was separate and distinct, not mutual and dependent, with an entirely different price and consideration. The different items were summed up, and the note taken for the whole amount; but that cannot alter the case. If the contract had been that in consideration of all the articles furnished by the plaintiff the defendants gave the note, it would be an entire contract, and the illegality of the consideration in part would avoid the whole contract. And the reason is, that in the supposed case we cannot separate the good from the bad. But where the contracts are separate and distinct, no difficulty exists, and consequently there is nothing to prevent a recovery of that which is good, allowing a credit for the item which is illegal. Nor can it affect the principle that the contracts are made at the same time, provided the considerations are not so blended as to form but one consideration, although it may be composed of different items.
Judgment affirmed.